Citation Nr: 0400765	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an effective date prior to March 15, 2001, for 
the establishment of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had confirmed active duty service from September 
1952 to July 1954, and from December 1964 to January 1969 (it 
appears that he actually served this second period from 
October 1956 until January 1969, but this is unconfirmed).   

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the RO that 
established service connection for PTSD.  

The veteran perfected an appeal with respect to the March 15, 
2001 effective date assigned for the disorder.  

The veteran appeared for a hearing that was held before the 
undersigned Veterans Law Judge at the RO in July 2003.  



FINDING OF FACT

On March 15, 2001, the RO received from the veteran a claim 
of service connection for PTSD; evidence of record does not 
indicate that a formal or informal claim for such benefits 
was ever received by the RO prior to that date.  





CONCLUSION OF LAW

An effective date earlier than March 15, 2001, for the 
establishment of service connection for PTSD is not 
assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence has been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

As will be discussed hereinbelow, earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement arose, whichever date is 
later.  

The relevant evidence to review is already of record, and the 
veteran does not claim otherwise.  As law rather than the 
facts is controlling in this case, further discussion of VCAA 
is not indicated in this case.  

In any event, the record reflects that the veteran was sent a 
letter in July 2001 that explained, among other things, the 
VCAA.  

Further, the veteran was provided with a Statement of the 
Case that provided more than adequate notification of the 
information and medical evidence necessary to substantiate 
this claim; and, this document provided the veteran with the 
law and regulations pertinent to his claim.  

Turning to the relevant facts of this case, a review of the 
record reflects that on March 15, 2001 the RO received from 
the veteran a statement in which he claimed that he was 
entitled to service connection for, among other things, PTSD.  

Thereafter, by a decision dated in October 2001, the RO 
established service connection for this disorder effective on 
March 15, 2001.  

The veteran and his representative assert that an earlier 
effective date for the grant of service connection for PTSD 
is warranted.  

During the course of the appeal, the veteran has presented 
argument to the effect that he sought treatment for PTSD at a 
VA facility in November 1993, was indeed diagnosed with the 
disorder, and that he was under the impression that in 
seeking treatment he fulfilled the requirements of filing a 
claim.  

Indeed, of record is a copy of a November 1993 VA outpatient 
treatment record that reflects that the veteran was diagnosed 
with PTSD.  

In an undated and unsigned statement, the veteran's 
representative contends, essentially, that the veteran's 
action in seeking treatment in 1993 showed an intent to apply 
for service connection for PTSD and/or at that time he should 
have been informed that it would be necessary for him to file 
a formal claim.  

During the July 2003 Travel Board hearing, the veteran 
testified that he presented at the VA facility in November 
1993 and asked what he had to do to "get rated" for his 
PTSD.  He testified that he was evaluated there the next day 
or two days later, and was diagnosed with PTSD.  

Finally, the veteran indicated that he did not seek or 
receive any follow up treatment and did not send in an 
application for compensation; and, that he was not informed 
that the treatment received did not constitute a claim for 
benefits.  

It is noted that VA regulations provide that a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the law 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152 (2003).  

However, any communication or action, indicating an intent to 
apply for one or more benefits under VA law, from a claimant, 
his or her representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought; and, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (2003).  

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the claim received on March 15, 2001, was the 
earliest submission - formal or informal - by the veteran 
indicating that he was seeking entitlement to service 
connection for PTSD.  Hence, it is the appropriate date for 
the establishment of service connection for this disorder.  

Regarding the veteran's contentions discussed hereinabove, 
the Board notes that while, unfortunately, the veteran may 
have been under the impression that in seeking treatment for 
PTSD in November 1993 he was in effect filing a claim for 
service connection for this disorder, there is nothing in the 
regulations that dictates that in cases such as this such 
treatment (or seeking out such treatment) in and of itself is 
to be construed to be an appropriate claim for such benefits.  

Specifically, the Board notes that the November 1993 record 
does not suggest that the veteran expressed an interest in 
filing a claim for service connection for PTSD at that time, 
and to find otherwise would require the Board to engage in 
speculation.  See 38 C.F.R. § 3.155 (2003).  

In fact, in a February 1994 letter to his Congressman 
(associated with the record in October 1994) the veteran 
indicates that he needed assistance locating service records 
showing treatment for PTSD in conjunction with a disability 
retirement claim he was filing with the Social Security 
Administration; no mention was made regarding a claim for VA 
benefits.   

Further, to the extent that it is contended that an effective 
date in November 1993 is warranted because PTSD was noted on 
a VA outpatient treatment record dated at that time, the 
Board points out that receipt of certain medical records will 
be accepted as an informal claim only when a formal claim for 
pension or compensation had been previously allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157 (2003).  In this case, prior to 
March 2001, a claim for PTSD had not been adjudicated.  

Finally, the Board has considered the contention set forth by 
the veteran and his representative that, essentially, the 
grant of service connection for this disorder should run from 
November 1993 as someone at VA should have assisted him at 
that time in filing a claim.  

The Board points out that while VA is under a duty to assist 
in obtaining evidence necessary to substantiate a veteran's 
claim, 38 U.S.C.A. § 5103A (West 2002), there is no such duty 
to assist the veteran in the filing of an original claim for 
compensation.  

In this matter, there was no claim in existence at the time 
that this outpatient treatment took place.  

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of an earlier effective 
date for the establishment of service connection for PTSD 
prior to March 15, 2001, the date of receipt of the veteran's 
original claim of service connection for this disorder.  

Thus, the claim for an earlier effective date must be denied.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2003).  

The Board notes that it is unfortunate that the veteran might 
have been under the impression that by seeking treatment in 
November 1993 he was in effect filing a claim for 
compensation.  However, the Board emphasizes that it is 
legally bound in its decisions by applicable statutes, VA 
regulations and precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(a), (c) (West 2002).  



ORDER

The claim for an effective date earlier than March 15, 2001, 
for the establishment of service connection for PTSD is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



